TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00482-CV



                                   D. C. and K. C., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
       NO. 295,388-B, HONORABLE CHARLES H. VAN ORDEN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants D. C. and K. C. appeal from the trial court’s order terminating their

parental rights to their children. See Tex. Fam. Code § 161.001. Following a bench trial, the trial

court entered judgment finding by clear and convincing evidence that statutory grounds existed

for terminating D. C.’s and K. C.’s parental rights and that termination was in the children’s best

interest. See id. § 161.001(b)(1)(N), (b)(2).

               Appellants’ court-appointed counsel has filed a brief concluding that the appeals

are frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967); In re P.M.,

520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders procedure in appeals

from termination of parental rights because it “strikes an important balance between the defendant’s

constitutional right to counsel on appeal and counsel’s obligation not to prosecute frivolous

appeals” (citations omitted)). The brief meets the requirements of Anders by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to be advanced on

appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641,

646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in parental-termination

case). Appellants’ counsel has certified to this Court that she has made diligent efforts to provide

her clients with a copy of the Anders brief and information regarding where they may obtain a copy

of the record as well as their right to file pro se briefs. The Department of Family and Protective

Services has filed a response to the Anders brief waiving its right to file an appellee’s brief but

requesting that it be afforded an opportunity to respond to any pro se briefs filed by appellants. To

date, no pro se briefs have been filed.

               We have conducted a full examination of all of the proceedings to determine whether

the appeals are wholly frivolous, as we must when presented with an Anders brief. See Penson v.

Ohio, 488 U.S. 75, 80 (1988). After reviewing the record and the Anders brief, we find nothing in

the record that would arguably support either D. C.’s or K. C.’s appeal. We agree with appellants’

counsel that the appeals are frivolous and without merit. Accordingly, we affirm the trial court’s

order terminating the parental rights of D. C. and K. C. We deny counsel’s motion to withdraw.1




       1
          The Texas Supreme Court has held that the right to counsel in suits seeking termination
of parental rights extends to “all proceedings [in the Texas Supreme Court], including the filing of
a petition for review.” In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (per curiam). Accordingly,
counsel’s obligations to D. C. and K. C. have not yet been discharged. See id. If after consulting
with counsel appellants desire to file petitions for review, their counsel should timely file with the
Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.” See id.

                                                  2
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Affirmed

Filed: October 24, 2018




                                             3